Exhibit 10.1











EXECUTION VERSION










AMENDED AND RESTATED


V2500® 


GENERAL TERMS OF SALE


BETWEEN


IAE INTERNATIONAL AERO ENGINES AG


AND


SPIRIT AIRLINES, INC.









































*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Exhibit 10.1



TABLE OF CONTENTS
1.    Definitions    5


2.    Installed and Spare Engine Purchase Commitments    6
2.1    Agreement to Purchase Aircraft from Airbus    6
2.2    Agreement to Purchase Spare Engines from IAE    6
2.3    Type Approval and Changes in Specification    6
2.4    Inspection and Acceptance    7
2.5    Delivery, Shipping, Title and Risk of Loss or Damage    8
2.6    Price    8
2.7    Payment    8


3.    Spare Parts Provisions    10
3.1    Intent and Term    10
3.2    ATA Standards    11
3.3    Stocking of Spare Parts    11
3.4    Lead Times    11
3.5    Ordering Procedure    12
3.6    Modifications to Spare Parts    12
3.7    Inspection    12
3.8    Delivery and Packing    13
3.9    Prices    13
3.10    Payment    14
3.11    Conflict    15


4.    Warranties, Guarantees and Liabilities    16


5.    Product Support Services    21


6.    Miscellaneous    21
6.1    Delay in Delivery    21
6.2    Patents    23
6.3    Credit Reimbursement and Right of Setoff    24
6.4    Non-Disclosure and Non-Use    24
6.5    Taxes    24
6.6    Amendment    25
6.7    Assignment    25
6.8    Exhibits    25
6.9    Headings    25
6.10    Governing Law and Forum    25
6.11    Compliance with All Applicable Laws and Regulations    25
6.12    Notices    26
6.13    Exclusion of Other Provisions and Previous Understandings    26
6.14    Conditions Precedent    27
6.15    Termination Events    27
6.16    Effect of Termination    29
6.17    No Construction Against Drafter    29

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1



Exhibit A Contract Specifications    31
Exhibit A-1 V2524-A5 Turbofan Engine Model Specification    32
Exhibit A-2 V2527-A5 Turbofan Engine Model Specification    34
Exhibit A-3 V2533-A5 Turbofan Engine Model Specification    36


Exhibit B Schedules    38
Exhibit B-1 Aircraft Delivery Schedule    39
Exhibit B-2 Spare Engine Price and Delivery    40
Exhibit B-3 Escalation Formula    41


Exhibit C Product Support Plan    43


Exhibit D Warranties    64
*****


Exhibit E Guarantees    87
*****



*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

THIS CONTRACT is made this 1st day of October, 2013, (this “Contract”),
BETWEEN
IAE INTERNATIONAL AERO ENGINES AG
a joint stock company organized and existing under the laws of Switzerland, with
a place of business at 400 Main Street, M/S 121-10, East Hartford, Connecticut
06108, USA, (hereinafter called “IAE”) and
SPIRIT AIRLINES, INC.
a corporation organized and existing under the laws of Delaware, whose principal
place of business is at 2800 Executive Way, Miramar, Florida 33025 (hereinafter
called “Spirit”).

WHEREAS:
A.
As of the date hereof, (i) Spirit has acquired or has firmly ordered an
aggregate of forty (40) new Airbus A320 family aircraft, all powered by, or to
be powered by, V2500-A5 engines, (ii) Spirit has acquired or firmly ordered an
aggregate of eleven (11) new V2500-A5 spare engines from IAE all of which are or
will be operated by Spirit and (iii) Spirit has the option to purchase four (4)
additional new V2500-A5 spare engines from IAE

B.
IAE and Spirit have entered into a V2500® General Terms of Sale dated March 1,
2005, as amended from time to time, including all side letters and amendments
thereto, for the provision of V2500-A5 engines, modules, spare parts, tools,
equipment, and product support services for the support and operation of certain
V2500-A5 engines (the “2005 GTA”);

C.
Spirit and IAE subsequently signed the V2500 Propulsion System and FHA Proposal
dated October 27, 2006, as amended from time to time, including all side letters
and amendments thereto, which outlines the financial support and support
services for Spirit’s then-incremental order for A320 family aircraft powered by
V2500-A5 engines and order for V2500-A5 spare engines (the “2006 Proposal”);

D.
IAE and Spirit have entered into a V-ServicesSM Fleet Hour Agreement dated
October 1, 2013 for the provision of certain off-wing maintenance for the
V2500-A5 engines operated by Spirit (the “Fleet Hour Agreement”);

E.
IAE and Spirit hereby agree to amend and restate the 2005 GTA in its entirety to
incorporate the provisions contained in the 2006 Proposal; and

F.
IAE and Spirit now wish to agree upon terms whereby IAE will supply to Spirit
V2500 engines, modules, spare parts, special tools, ground equipment, and
product support services for the support and operation of the V2500 Engines.



NOW THEREFORE IT IS AGREED AS FOLLOWS:

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

1.
Definitions

In this Contract unless the context otherwise requires:
1.1
“Aircraft” shall mean the forty (40) new Airbus A320 family aircraft powered by
new Engines firmly ordered (including nineteen (19) A320 family aircraft already
delivered as of the date of the Contract) and being acquired by Spirit from
Airbus for delivery as set forth in Exhibit B-1 to this Contract.

1.2
“Airbus” shall mean Airbus SAS, with its principal place of business at 1, Rond
Point Maurice Bellonte, 31707 Blagnac Cedex, France, together with its
successors and assigns.

1.3
“Certification Authority” shall mean the United States Federal Aviation
Administration.

1.4
“Change Order” shall have the meaning set forth in Section 2.3.1 hereto.

1.5
“Engine(s)” shall mean the IAE V2500 aero engine described in the applicable
Specification(s).

1.6
“Initial Provisioning” shall mean the establishment by Spirit of an initial
stock of Spare Parts, Support Equipment, and Vendor Parts.

1.7
“Initial Provisioning Data” shall mean information supplied by IAE to Spirit for
Initial Provisioning purposes.

1.8
“Initial Provisioning Orders” shall mean orders for Spare Parts and Support
Equipment for the purpose of Initial Provisioning.

1.9
“Lead Time” shall mean the period specified in the Spare Parts Catalog that
represents the minimum time required between acceptance by IAE of an order by
Spirit for Spare Parts and commencement of delivery of such Spare Parts.

1.10
“Service Bulletins” shall mean those service bulletins containing advice and
instructions issued by IAE to Spirit from time to time in respect of Engines.

1.11
“Spare Engines” shall mean the Firm Spare Engines as defined in Section 2.2.1
and any additional new Spare Engines to be purchased in accordance with Section
2.2.2.

1.12
“Spare Parts” shall mean spare parts for Engines as identified in the Spare
Parts Catalog, excluding the items listed in the Specification as being items of
supply by Spirit.

1.13
“Spare Parts Catalog” shall mean the catalog published by IAE from time to time
providing a description, Lead Time and price for Spare Parts available for
purchase from IAE.

1.14
“Specification(s)” shall mean the IAE Engine Specification(s) set forth in
Exhibit A to this Contract, as the same may be amended, supplemented and/or
updated from time to time.

1.15
“Supplies” shall mean V2500 engines, Spare Parts, Vendor Parts, and Support
Equipment.

1.16
“Support Equipment” shall mean tools, and all equipment (including handling,
transportation and ground equipment) to be supplied pursuant to this Contract
for use with the Aircraft and not for installation on the Aircraft. Support
Equipment does not constitute Spare Parts.


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

1.17
“Vendor Parts” shall mean parts not manufactured by IAE, including accessories,
described as “Vendor Parts” in Initial Provisioning Data. Vendor Parts do not
constitute Spare Parts.

2.
Installed and Spare Engine Purchase Commitments

2.1
Agreement to Purchase Aircraft from Airbus

Spirit agrees to purchase the Aircraft from Airbus powered by new Engines for
delivery according to the schedule set forth in Exhibit B-1 to this Contract and
agrees with IAE that Spirit will accept delivery of the Aircraft according to
the schedule set forth in Exhibit B-1 to this Contract, as the same may be
amended, supplemented and/or updated from time to time.
2.2
Agreement to Purchase Spare Engines from IAE

2.2.1
Spirit hereby places a firm order with IAE for the purchase of eleven (11) new
spare Engines (including eight (8) new spare Engines that have already been
delivered as of the date of the Contract) (the “Firm Spare Engines”) for
delivery according to the schedule set forth in Exhibit B-2 to this Contract, as
the same may be amended, supplemented and/or updated from time to time.

2.2.2
Spirit, at its option, may also purchase and place up to four (4) additional new
Spare Engines (the “Option Spare Engines”) on firm order with IAE, provided that
Spirit gives written notice to IAE at least ***** prior to the delivery date for
each such Option Spare Engine as set forth in Exhibit B-2, as the same may be
amended, supplemented and/or updated from time to time. IAE and Spirit shall
promptly amend this Contract to revise Exhibit B-2 to reflect the firm order of
Option Spare Engines from IAE.

2.2.3
Except as otherwise set forth in the following paragraph, Spirit agrees to
purchase an Engine storage bag and transportation stand from IAE for delivery
with each Spare Engine. The prices for such equipment are set forth in Exhibit
B-2.

In the event that Spirit elects not to purchase a storage bag and transportation
stand from IAE for delivery with any Spare Engine, those Spare Engines for which
this equipment is to be provided as Spirit furnished equipment shall be
identified as such in Exhibit B-2 and Spirit shall provide such equipment to IAE
at least ***** prior to the scheduled delivery date of the applicable Spare
Engine(s). If for any reason Spirit has not delivered such equipment to IAE at
least ***** prior to the scheduled delivery date of any applicable Spare Engine,
then Spirit shall purchase such equipment from IAE at the prices set forth in
Exhibit B-2.
2.3
Type Approval and Changes in Specification

2.3.1
The Spare Engines will be manufactured to the standards set forth in the
Specification. After the date of this Contract, the Spare Engines may be varied
from the standards set forth in the Specification and other IAE manufacturing
specifications from time to time by written change orders (each a “Change
Order”), which shall set forth in detail:

(a)
The changes to be made in the Spare Engines; and


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

(b)
The effect (if any) of such changes on the Specification (including but not
limited to performance and weight), on interchangeability of the Spare Engines
in the airframe, on prices and on dates of delivery of the Spare Engines.

Change Orders shall not be binding on either party until signed by IAE and
Spirit but upon being so signed shall constitute amendments to this Contract.
2.3.2
IAE may make any changes in the Spare Engines that do not adversely affect the
Specification (including but not limited to performance and weight),
interchangeability of the Spare Engines in the airframe, prices or dates of
delivery of the Spare Engines. In the case of such permitted changes, a Change
Order shall not be required or if issued shall not be binding until signed by
IAE and Spirit.

2.3.3
At the time of delivery of the Spare Engines there is to be in existence an
FAA-issued “Type Approval Certificate” for the Spare Engines in accordance with
the provisions of the Specification.

2.3.4
The Specification has been drawn with a view to the requirements of the
Certification Authority and the official interpretations of such requirements in
existence at the date of this Contract (such requirements and interpretations
being hereinafter referred to as “Current Rules”). Subject to Section 2.3.2
above, IAE and Spirit agree that they will execute an appropriate Change Order
in respect of any change required to the Spare Engines to enable such Spare
Engines to conform to the requirements of the Certification Authority and the
official interpretations of such requirements in force at the date of delivery
of such Spare Engines.

2.3.5
The price of any Change Order is to be paid by IAE in the case of changes
required to conform to the Current Rules and by Spirit in any other case.

2.4
Inspection and Acceptance

2.4.1
IAE shall ensure that Spare Engines conform to the Specification through the
maintenance of procedures, systems and records approved by the Certification
Authority. An FAA-issued “Authorized Release Certificate” (FAA Form 8130-3,
Airworthiness Approval Tag) or “Certificate of Conformity” (as the case may be)
will be issued and signed by personnel authorized for such purposes.

2.4.2
Upon delivery pursuant to Section 2.5.1 below and the issue of an “Authorized
Release Certificate” (FAA Form 8130-3, Airworthiness Approval Tag) or a
Certificate of Conformity pursuant to Section 2.4.1 above and IAE’s
representation that the Engine storage bag and transportation stand, if
purchased, conforms to the applicable purchase order, Spirit shall be deemed to
have accepted the Spare Engines (and Engine storage bag and transportation
stand, if purchased from IAE), and that the Spare Engines conform to the
Specification. Spirit’s acceptance will, however, in no way prejudice its valid
warranties and support rights under this Contract or the Fleet Hour Agreement.
IAE shall, upon written request from Spirit and subject to the permission of the
appropriate governmental authorities, arrange for Spirit to have reasonable
access to the appropriate premises in order to examine the Spare Engines prior
to the issue of conformance documentation and to witness Engine acceptance
tests.


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

2.4.3
If Spirit refuses, is unable to accept, or otherwise hinders delivery of any
Spare Engine that satisfies the requirements set forth herein, Spirit shall
nevertheless pay or cause IAE to be paid therefore as if, for the purposes of
payment only, the Spare Engines had been delivered.

2.4.4
In any of the cases specified in Section 2.4.3 above, Spirit shall also pay to
IAE such reasonable sum as IAE shall require in respect of storage, maintenance
and insurance of those Spare Engines.

2.5
Delivery, Shipping, Title and Risk of Loss or Damage

2.5.1
Provided Spirit has made payment in accordance with Section 2.7 below, IAE will
deliver the Spare Engines (and Engine storage bag and transportation stand, if
purchased from IAE), at its option, either Ex-Works (INCOTERMS 2000)
Connecticut, United States of America or Ex-Works (INCOTERMS 2000) Dahlewitz,
Germany, in accordance with the delivery schedule set out in Exhibit B-2 to this
Contract.

2.5.2
Upon such delivery, title to and risk of loss of or damage to the Spare Engines
(and Engine storage bag and transportation stand, if purchased from IAE) shall
pass to Spirit.

2.5.3
Spirit will notify IAE at least thirty (30) days before the scheduled time for
delivery of the Spare Engines of its instructions as to the marking and shipping
of the Spare Engines.

2.6
Price

The purchase price for each of the Spare Engines shall be the unit base price
set forth in Exhibit B-2 to this Contract, amended pursuant to Section 2.3
above, if applicable, and escalated in accordance with the escalation formula
contained in Exhibit B-3 to this Contract. The purchase price for the Engine
storage bag and transportation stand, if purchased from IAE, shall be the
current IAE price in effect at the time of Spare Engine delivery.
2.7
Payment

2.7.1
Spirit will make payment for Spare Engines (and Engine storage bag and
transportation stand, if purchased from IAE) in United States Dollars as
follows:

(a)
***** before the scheduled delivery of each of the Spare Engines, Spirit shall
pay to IAE a non-refundable payment of ***** of the Estimated Purchase Price of
such Spare Engine.

(b)
***** before the scheduled delivery of each of the Spare Engines, Spirit shall
pay to IAE a non-refundable payment of ***** of the Estimated Purchase Price of
such Spare Engine.

(c)
Immediately prior to the delivery of each of the Spare Engines, Spirit shall pay
to IAE the balance of the escalated purchase price of such Spare Engine, plus
the purchase price of the Engine storage bag and transportation stand, if
purchased from IAE.


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

2.7.2
IAE shall have the right to require Spirit to make additional payments in
respect of price changes arising from the provisions of Section 2.3 above on a
similar basis to that specified in Section 2.7.1 above.

2.7.3
Spirit shall pay the full amount of payments falling due under this Section 2.7,
without any withholding or deduction whatsoever.

2.7.4
All payments under this Section 2.7 shall be made by wire transfer and shall be
deposited not later than the due date of payment with:

*****


or such other account in the United States as notified from time to time by IAE.
2.7.5
For the purpose of this Section 2.7 “payment” shall only be deemed to have been
made to the extent cleared or good value funds are received in the numbered IAE
bank account specified in Section 2.7.4 above or as otherwise notified to Spirit
in writing by IAE.

2.7.6
If Spirit fails to make any payment pursuant to this Section 2 on or before the
date when such payment is due, then, without prejudice to any of IAE's other
rights, IAE will (a) be entitled to charge interest on the overdue amount, at
the rate equal to the greater of ***** per annum or the New York Citibank prime
rate plus ***** per annum, from the date such payment was due to the date such
payment is made and (b) have the right (but not the obligation) to suspend work
on the manufacture of Spare Engines pending the remedy of such failure and to
reschedule the date of delivery of such Spare Engines following the cure of such
failure. Notwithstanding the foregoing, Spirit shall not be liable for interest
in respect of any overdue amount which is being contested in good faith.

2.7.7
For the purpose of this Section 2.7, the “Estimated Purchase Price” of any of
the Spare Engines shall be calculated in accordance with the following formula:

*****
where:
*****.
3.
Spare Parts Provisions

3.1
Intent and Term

3.1.1
For as long as Spirit owns and operates one or more Aircraft in regular
commercial service and is not in breach of any material obligation to IAE under
this Contract, IAE shall use commercially reasonable efforts to make available
adequate supplies of Spare Parts for sale to Spirit under this Contract. In
consideration thereof, except as otherwise provided under Section 3.1.2 below,
Spirit shall buy from IAE, and IAE shall sell to Spirit, all of Spirit's
requirements of the following:

(a)
Spare Parts and Support Equipment necessary to support Spirit’s operation of the
Aircraft; and


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

(b)
Vendor Parts for which direct supply arrangements between the manufacturers of
such Vendor Parts and Spirit cannot be reasonably established. Spirit shall
notify IAE in writing not less than the greater of (i) the lead time of the
vendor as specified in the respective vendor manual or (ii) three (3) months
before scheduled delivery requested by Spirit that Spirit intends to purchase
such Vendor Parts from IAE.

In an emergency or upon the reasonable request of Spirit, IAE may sell to Spirit
Vendor Parts which it is not obligated to sell under this Contract, but which it
has in stock or otherwise has reasonably available to it in current inventory.
3.1.2
Purchase by Spirit from Others

*****
3.2
ATA Standards

The parties to this Contract shall comply with the requirements of shipping
procedures outlined in ATA Specifications 2000 and 300, provided that the
parties shall be entitled to negotiate reasonable changes in those procedures or
requirements of the specifications that, if complied with exactly, would result
in an undue operating burden or unnecessary economic penalty.
3.3
Stocking of Spare Parts

As soon as reasonably possible after receipt of IAE’s request, Spirit shall
provide IAE with information reasonably required to enable IAE to plan and
organize the manufacture and stocking of Spare Parts.
3.4
Lead Times

3.4.1
IAE shall endeavor to deliver replenishment Spare Parts within the Lead Time
specified in the IAE Spare Parts Catalog, except for certain major Spare Parts
that are designated in the Spare Parts Catalog as being available at prices and
lead times to be quoted upon request. Support Equipment and Vendor Parts are
available at prices and lead times to be quoted upon request.

3.4.2
If any order for replenishment Spare Parts shall call for a quantity materially
in excess of Spirit's normal requirements, IAE shall notify Spirit and may
request a special delivery schedule. If Spirit confirms that the full quantity
ordered is required, delivery of the order shall be effected at delivery dates
mutually acceptable to IAE and Spirit and the Lead Times provided by this
Section shall not apply.

3.4.3
In an emergency, IAE shall use its reasonable efforts to deliver all Spare Parts
within the time limits specified by Spirit. IAE will provide notice of the
action to be taken on such orders within the following time periods from IAE's
receipt of such notice and based on the type of order:

(a)
AOG (Aircraft on Ground) orders - within 4 hours;

(b)
Critical (imminent AOG or work stoppage) - within 24 hours;

(c)
Expedited (less than published or quoted lead time) - within 7 days.


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

3.5
Ordering Procedure

3.5.1
Orders for Spare Parts and Support Equipment may be placed by Spirit from time
to time on an as-needed basis. Spirit shall give IAE as much notice as
practicable of any change in its operation, including, but not limited to,
changes in maintenance or overhaul arrangements affecting its requirements of
Spare Parts, Support Equipment and including Vendor Parts.

3.5.2
IAE shall promptly acknowledge receipt of each order for Spare Parts in
accordance with ATA Specification 2000 procedure. Unless qualified, such
acknowledgment, subject to variation in accordance with Section 3.4.2 above,
shall constitute an acceptance of the order under the terms of this Contract.

3.5.3
Standard package quantities shall be delivered and packed in accordance with the
Spare Parts Catalog.

3.6    Modifications to Spare Parts
3.6.1
IAE shall be entitled to make modifications or changes to the Spare Parts
ordered by Spirit hereunder provided that the modification has received the
approval of the Certification Authority and modified Spare Parts shall be
substituted for Spare Parts ordered. IAE shall promptly inform Spirit by means
of Service Bulletins when such modified Spare Parts (or Spare Parts introduced
by a repair scheme) become available for supply hereunder. Notification of such
availability shall be given to Spirit before delivery.

3.6.2
Modified Spare Parts shall be substituted for Spare Parts ordered unless the
modifications stated in Service Bulletins in the recommended or optional
category are considered by Spirit to be unacceptable and Spirit so states in
writing to IAE within ninety (90) days of the transmittal date of the applicable
Service Bulletin, in which case Spirit shall be entitled to place a single order
for Spirit’s anticipated total requirement of pre-modified Spare Parts, at a
price and delivery schedule to be agreed.

3.6.3
Unless Spirit notifies IAE in writing under the provisions of Section 3.6.2
above, IAE may supply at the expense of Spirit a modification of any Spare Part
ordered (including any additional Spare Part needed to ensure
interchangeability), provided that the modification has received the approval of
the Certification Authority. The delivery of such Spare Parts shall begin on
dates indicated by the applicable Service Bulletin. The delivery schedule shall
be agreed at the time when orders for modifications are accepted by IAE.

3.7
Inspection

3.7.1
Conformance to the Specification of Spare Parts purchased hereunder will be
assured by IAE through the maintenance of procedures, systems and records
approved by the Certification Authority. Conformance documentation will be
issued by IAE to Spirit and signed by IAE personnel authorized for such purpose.

3.7.2
Conformance of Support Equipment and Vendor Parts purchased pursuant to this
Section 3 will be assured by IAE conformance documentation and/or Vendor
conformance documentation, as applicable.


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

3.7.3
Upon the issuance of conformance documentation in accordance with Sections 3.7.1
or 3.7.2 above and delivery in accordance with Section 3.8.1 below, Spirit shall
be deemed to have accepted the applicable Spare Parts, Support Equipment, and
Vendor Parts, and that they conform to the applicable specification without
prejudice to any of Spirit’s warranty and support rights under this Contract or
any other right of Spirit under applicable law.

3.8
Delivery and Packing

3.8.1
IAE shall deliver Spare Parts, Support Equipment and Vendor Parts if such parts
are purchased from IAE pursuant to this Section 3, Ex-Works (INCOTERMS 2000) the
point of manufacture. Shipping documents and invoices shall be in accordance
with ATA Specification 2000.

3.8.2
Upon such delivery as described in Section 3.8.1, title to and risk of loss of
or damage to the Spare Parts, Support Equipment, and Vendor Parts shall pass to
Spirit.

3.8.3
In accordance with ATA Specification 2000 requirements, Spirit shall advise IAE
at time of order of its instructions as to the marking and shipping of the Spare
Parts, Support Equipment and Vendor Parts.

3.8.4
The packaging of Spare Parts, Support Equipment, and Vendor Parts shall be in
accordance with ATA Specification 300 Category 2 standard, unless deviations are
otherwise agreed pursuant to Section 3.2 and shall be free of charge to Spirit.
Category 1 standard packaging, if required by Spirit, shall be paid for by
Spirit.

3.9
Prices

3.9.1
Prices of all Spare Parts, Support Equipment, and Vendor Parts shall be quoted
in U.S. Dollars, in the Spare Parts Price Catalog, or Initial Provisioning Data,
or in individual quotations. Such prices shall represent net unit prices,
Ex-Works (INCOTERMS 2000), IAE point of manufacture according to Section 3.8.1
above.

Prices and Lead Times in the Spare Parts Price Catalog or by individual
quotations are valid for the time period as listed in the Spare Parts Catalog or
as shown in the quotation.
3.9.2
Prices applicable to each order placed by Spirit hereunder shall be the prices
in effect at the time of such order according to the terms of the Spare Parts
Price Catalog.

3.9.3
IAE may from time to time adjust its prices for Spare Parts and Support
Equipment upon not less than ninety (90) days prior written notice to Spirit.
Any individual price errors in the calculation of prices may be corrected in
good faith without advance notice to Spirit.

3.9.4
On request by Spirit, prices of Spare Parts, Support Equipment, or other
materials not included in the Spare Parts Price Catalog shall be quoted within a
reasonable time by IAE.

3.10
Payment


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

3.10.1
Payment for all purchases of Spare Parts, Support Equipment, and Vendor Parts
under this Section 3 shall be made by Spirit to IAE *****. Payment for any other
invoices arising under this Contract shall be made by Spirit to IAE *****.

3.10.2
Spirit undertakes that IAE shall receive payment in U.S. Dollars of the full
amount of payments falling due under this Section 3.10, without any withholding
or deduction whatsoever.

3.10.3
All payments under this Section 3.10 shall be made by wire transfer to, and
shall be deposited not later than the due date of payment with:

*****
or such other account in the United States as otherwise notified from time to
time by IAE in writing to Spirit.
3.10.4
For the purpose of this Section 3.10, payment shall only be deemed to have been
made to the extent immediately available funds are received in the account
specified in sub-Section 3.10.3 above or as otherwise notified by IAE in
accordance with the terms of this Contract.

3.10.5
Notwithstanding Section 3.10.1 above, payments for all purchases of Spare Parts,
Support Equipment and Vendor Parts shall be due from Spirit upon delivery, or at
IAE's option prior to delivery of such items upon the occurrence of any of the
following events: (a) a receiver or trustee is appointed for any of Spirit's
property, or (b) Spirit is adjudicated or voluntarily becomes a bankrupt under
any bankruptcy or winding up laws or other similar legislation, or (c) Spirit
becomes insolvent or makes an assignment for the benefit of creditors, or (d)
Spirit fails to make payment to IAE in accordance with any of Spirit's material
obligations to IAE under this Contract or any other agreement with IAE, or (e)
is in material default under any section of this Contract after receipt of
written notice of such default and the expiration of any applicable cure period
in respect thereof.

3.10.6
If Spirit fails to make any payment for any Spare Parts, Support Equipment, or
Vendor Parts on or before the date when such payment is due, then, without
prejudice to any other rights set forth herein or under applicable law, IAE will
be entitled to charge interest on the overdue amount, at the rate of the greater
of ***** or the New York Citibank prime rate plus ***** per annum, from the date
such payment was due to the date such payment is made. Notwithstanding the
foregoing, Spirit shall not be liable for interest in respect of any overdue
amount which is being contested in good faith.

3.11
Conflict

In the event of any conflict between the provisions of this Contract and the
provisions of ATA Specifications 101, 2000 and 300, or purchase orders from
Spirit the provisions of this Contract shall prevail.
4.
Warranties, Guarantees and Liabilities

4.1
IAE warrants to Spirit that, at the time of delivery, the Supplies sold
hereunder will be free of defects in material and manufacture, and will conform
substantially to applicable specifications and the rules and regulations of the
Certificating Authority. IAE's liability and


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

Spirit's remedies under this warranty are limited to the repair or replacement,
at IAE's election, of Supplies or parts thereof returned to the place of
manufacture in accordance with IAE’s written shipping instructions and which are
shown to IAE's reasonable satisfaction to have been defective; provided, that
written notice of the defect shall have been given by Spirit to IAE within *****
after the first operation or use of the Supplies (or if the Supplies are
installed in Spirit Aircraft, *****) after the date of delivery of such Supplies
by IAE to Spirit. Transportation charges for the return of Supplies to IAE
pursuant to this Section 4.1 and their reshipment to Spirit and the risk of loss
thereof will be borne by IAE only if the Supplies are returned in accordance
with written shipping instructions from IAE and judged by IAE, acting
reasonably, to have been defective at the time of delivery to Spirit.
4.2
In addition, IAE grants and Spirit accepts the following (all as set forth in
Exhibit D, the “Warranties”):

*****.
4.3
IAE also grants and Spirit accepts the following (all as set forth in Exhibit E,
the “Guarantees”):

*****.
4.4
The parties agree that the Warranties shall apply to any equipment that falls
within the type of equipment covered by those Warranties, which are
manufactured, supplied or inspected by IAE howsoever and whenever (whether
before, on or after the date first above written) acquired by Spirit from
whatsoever source including but not limited to any V2500 aero engines and any
associated equipment therefor, and any parts for such engines and associated
equipment that form part of any aircraft acquired from the manufacturer.

4.5
***** It is not the intent, however, to duplicate benefits or remedies provided
to Spirit by IAE or another source (e.g., another equipment manufacturer or
lessor) as a result of the same event or cause. Therefore, notwithstanding the
terms of the Warranties and Guarantees, Spirit agrees that it shall not be
eligible to receive benefits or remedies from IAE if it stands to receive or has
received duplicate benefits or remedies from IAE or another source as a result
of the same event or cause. Furthermore, in no event shall IAE be required to
provide duplicate benefits to Spirit and any other party (such as a leasing
company) as a result of the same event or cause.

4.6
IAE and Spirit agree that the following provisions shall apply to each of the
Guarantees, unless otherwise expressly set forth therein.

4.6.1
Definitions and General Conditions

All of the Definitions and General Conditions set forth in the V2500 Engine and
Parts Service Policy shall apply to the Guarantees. Exclusions set forth in the
General Conditions of the V2500 Engine and Parts Service Policy shall apply to
the Guarantees.
4.6.2
Specific Conditions

(a)
The rates and remedies in the Guarantees are predicated upon Spirit operating
its Aircraft powered by Engines in accordance with the following operating
conditions:

(i)
An annual average flight cycle of: ***** hours for V2524-A5 powered Aircraft,
***** hours for V2527-A5 powered Aircraft, and ***** hours


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

for V2533-A5 powered Aircraft (each calculated from the moment the wheels of an
Aircraft, on which an Engine is installed, leave the ground on take-off to the
moment when the wheels of such Aircraft touch the ground on landing);
(ii)
An annual average utilization of ***** hours per V2524-A5 powered Aircraft,
***** hours per V2527-A5 powered Aircraft, and ***** hours per V2533-A5 powered
Aircraft;

(iii)
An average engine thrust derate of: ***** for V2524-A5 powered Aircraft, *****
for V2527-A5 powered Aircraft, and ***** for V2533-A5 powered Aircraft, all
relative to the name plate thrust rating;

(iv)
An average ambient temperature for take-off no greater than: ***** for V2524-A5
powered Aircraft, ***** for V2527-A5 powered Aircraft, and ***** for V2533-A5
powered Aircraft;

(v)
Spirit’s main base will be located at Fort Lauderdale, Florida, USA;

(vi)
Spirit acquiring all of the Aircraft and Firm Spare Engines as set forth in
Exhibit B-1 and Exhibit B-2, as amended, supplemented and/or updated from time
to time;

(vii)
Spirit maintaining a minimum ratio of ***** Spare Engines to installed Engines
for its Aircraft fleet;

(viii)
Spirit owning, operating, and maintaining the Aircraft and Engines in regular
and frequent airline operation for the duration of the Guarantee period(s), in
accordance with Airbus’, IAE’s, and other applicable OEM’s technical manuals and
the MMP (including Engine rebuild requirements);

(ix)
*****; and

(x)
Spirit acquiring from IAE or other sources sufficient components, Spare Parts,
and spare Engines at the levels mutually agreed by IAE and Spirit to maintain
proper support of the Engines and Aircraft.

(b)
Should any of the above operating conditions not be met or if Spirit takes
Option Aircraft or Option Spare Engines, IAE, acting in good faith and in
consultation with Spirit, may make reasonable and appropriate adjustments to the
Guarantees, with appropriate retroactive application, to address any deviations
from such operating conditions.

4.7
SPIRIT ACCEPTS THAT THE WARRANTIES AND GUARANTEES GRANTED TO SPIRIT UNDER
SECTIONS 4.1 THROUGH 4.4 ABOVE, TOGETHER WITH THE EXPRESS REMEDIES PROVIDED TO
SPIRIT IN RESPECT OF THE SUPPLIES IN ACCORDANCE WITH THIS CONTRACT, ARE
EXCLUSIVE AND ARE GIVEN BY IAE IN LIEU OF (A) ANY AND ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE; AND (B) ANY OBLIGATION,
LIABILITY, RIGHT, CLAIM, OR REMEDY IN STATUTE, CONTRACT, TORT OR STRICT
LIABILITY AGAINST OEM OR


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

ITS AFFILIATES, WHETHER OR NOT ARISING FROM THE NEGLIGENCE, ACTUAL OR IMPUTED
(BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), OF IAE OR ITS AFFILIATES,
STOCKHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, PERMITTED ASSIGNS AND AGENTS.


4.8
*****

4.9
*****

4.10
*****

4.11
IAE and Spirit agree that credits issued to Spirit’s account with IAE pursuant
to any of the Warranties or Guarantees may be utilized for the purposes
identified in the applicable Warranty or Guarantee for up to ***** after the
date of issuance. Within ***** after such date, Spirit may request in writing
that the period for such use be extended by IAE for up to an additional *****
period, which request for extension IAE shall not unreasonably deny. After the
expiration of the applicable time period, such credits shall expire.

5.
Product Support Services

5.1
IAE will make available to Spirit the Product Support Services described in
Exhibit C to this Contract. Except when identified in such Exhibit C as being at
additional cost or as requiring separate contractual arrangements, such Product
Support Services shall be supplied at no additional charge to Spirit. IAE may
delegate the performance of product support services to an affiliated company or
any of IAE’s shareholders.

5.2
Spirit will provide to any IAE customer support representative(s) working at its
facility, free of charge:

5.2.1
reasonable, secure office accommodation including furniture and office equipment
and

5.2.2
access to telephone, facsimile and secretarial services and

5.2.3
access to such first-aid and emergency assistance as is customarily provided to
Spirit's own employees and

5.2.4
reasonable airfare, accommodations, and subsistence during any period in which
the customer support representative(s) is required by Spirit to travel away from
such customer support representative(s)' normal location at Spirit.

Spirit further agrees and acknowledges that such customer support
representative(s) shall at all times remain employees of IAE and shall, in such
capacity, be entitled to reasonable working benefits such as leaves of absence,
sick days and holiday as are paid for and granted by IAE to its employees.
However, such leaves shall not interfere with IAE’s provision of the Product
Support Services to Spirit, and should any leave for a customer support
representative extend beyond forty-five (45) days, IAE agrees to provide a
substitute representative to ensure continuity of service. Notwithstanding the
foregoing, at no time shall any IAE customer support representative be
considered an employee or independent contractor of Spirit.
6.
Miscellaneous


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

6.1    Delay in Delivery
6.1.1
If IAE is hindered or prevented from performing any obligation hereunder
including but not limited to delivering any of the Supplies within the time for
delivery specified in this Contract (as such time may be extended pursuant to
the provisions of this Contract) by reason of:

(a)
any cause beyond the reasonable control of IAE, or

(b)
fires, industrial disputes or introduction of essential modifications required
by the Certification Authority, or

(c)
compliance in good faith with any applicable foreign or domestic governmental
regulation or order whether or not it proves to be invalid, except to the extent
that the delay is caused by IAE’s failure to act in conformity with applicable
deadlines set forth in such governmental regulation or order;

(any such delay an “Excusable Delay”) the time for delivery shall be extended by
a period equal to the period for which delivery shall have been so hindered or
prevented, and IAE shall not be under any liability whatsoever in respect of
such delay.
6.1.2
If, by reason of any of the Excusable Delays embraced by Section 6.1.1 above,
IAE is hindered or prevented from delivering any goods (that are the same as and
include the Supplies) to purchasers (including Spirit) then IAE shall have the
right to allocate in good faith such goods, as they become available, at its own
discretion among all such purchasers and IAE shall not be under any liability
whatsoever to Spirit for delay in delivery to Spirit resulting from such
allocation by IAE and the time for delivery shall be extended by a period equal
to the delay resulting from such allocation by IAE. *****

6.1.3
*****

6.1.4
The right of Spirit to claim damages shall be conditional upon Spirit (i)
notifying IAE of the its claim in writing within ***** from the Claim Start
Date, and (ii) submitting a written claim therefor within ***** from the Claim
Start Date.

The “Claim Start Date” shall be the date on which IAE notifies Spirit that the
item of the Supplies so delayed is ready for delivery, or from the date on which
Spirit exercises the right of cancellation in respect of such item conferred in
accordance with Section 6.1.5 below, whichever date shall first occur.
6.1.5
Should IAE delay performance of any obligation for a reason other than an
Excusable Delay hereunder including but not limited to delivery of any item of
the Supplies beyond ***** from the time for delivery specified in this Contract
(as such time may be extended pursuant to the provisions of this Contract) then,
in addition to the right of Spirit under Section 6.1.3, Spirit shall be entitled
to terminate the order with respect to the affected item on giving IAE notice in
writing. Upon receipt of such notice IAE shall be free from any obligation in
respect of such item except that IAE shall refund to Spirit any deposits made in
respect of the purchase price of such item of the Supplies.


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

6.2
Patents

6.2.1
IAE shall, subject to the conditions set out in this Section and as the sole
liability of IAE in respect of any claims for infringement of industrial
property rights, indemnify and hold Spirit harmless from and against any
damages, costs and expenses including legal costs resulting from claim that the
use of any of the Supplies by Spirit within any country to which at the date of
such claim the benefits of Article 27 of the Convention on International Civil
Aviation of 7th December 1944 (The Chicago Convention) apply, infringes any
patent, design, or model duly granted or registered provided, however, that IAE
shall not be liable to Spirit for any consequential damage or any loss of use of
the Supplies or of the Aircraft in which the Supplies may be incorporated
arising as a result directly or indirectly of any such claim.

6.2.2
Spirit will, as soon as reasonably practicable give notice in writing to IAE of
any such claim whereupon IAE shall have the right at its own expense to assume
the defense of or to dispose of or to settle such claim in its sole reasonable
discretion and Spirit will give IAE all reasonable assistance and will not by
any act or omission do anything that may directly or indirectly prejudice IAE in
this connection, provided that IAE shall not agree to any settlement pursuant to
which any fault is attributed to Spirit, without the prior written consent of
Spirit.

6.2.3
IAE shall have the right to substitute for any allegedly infringing Supplies
substantially equivalent non-infringing supplies.

6.2.4
Should Spirit be prevented from using any of the Supplies due to a claim of
infringement of property rights by valid judgment or by settlement between
Spirit, IAE and the claimant IAE will, at its expense as soon as possible but in
no event more than ninety (90) days from the date of entry of such judgment or
settlement either: (a) obtain for Spirit the right to use the respective Supply
or Supplies free of charge or (b) replace the respective Supply or Supplies with
a substantially equivalent non-infringing substitute, if available.

6.2.5
The indemnity contained in Section 6.2.1 above shall not apply to claims for
infringement in respect of (i) Supplies manufactured to the specific design
instructions of Spirit; (ii) Supplies not of IAE design (but IAE shall in the
event of any claim for infringement pass on to Spirit so far as it has the right
to do so the benefits of any indemnity given to IAE by the designer,
manufacturer or supplier of such Supplies); (iii) the manner or method in which
any of the Supplies is installed in the Aircraft; or (iv) any combination of any
of the Supplies with any item or items other than Supplies.

6.3
(RESERVED)

6.4
Non-Disclosure and Non-Use

6.4.1
The terms and conditions of this Contract and any technical information provided
in connection with it are confidential and proprietary to IAE and Spirit.  Each
Party agrees to: (a) limit disclosures of such confidential information only to
persons who have a need to know within their organizations; (b) keep such
information confidential; and (c) not disclose to any third party other than (i)
as required by applicable law or legal process; (ii) in connection with the
disclosure requirements of any applicable government authority or exchange;
(iii) to its legal, financial, tax or other advisors who are bound by an
obligation of confidentiality or to the


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

confidentiality requirements of this Contract and (iv) in connection with the
enforcement of its rights hereunder, without the prior written consent of the
other party (not to be unreasonably withheld), provided that, in the case of
(c)(i), supra, the Party that is to disclose such confidential information in
response to such applicable law or legal process shall forthwith notify the
other Party, and upon the request of the other Party, shall cooperate with the
other Party in contesting such disclosure. 
6.5
Taxes

6.5.1
Subject to Section 6.5.2 below, IAE shall pay all imposts, duties, fees, taxes
and other like charges levied by any tax authority or any agency thereof in
connection with the Supplies prior to their delivery.

6.5.2
All amounts stated to be payable by Spirit pursuant to this Contract exclude any
value added tax, sales tax or similar such tax. In the event that the supply of
goods or services under this Contract is chargeable to any value added tax,
sales tax or similar such tax will be borne by Spirit. To ensure so far as
possible that Spirit is not charged with European Community value added tax
(“VAT”), Spirit will within 30 days of signature hereof, inform IAE of its VAT
Code (if any) for inclusion on IAE's invoices.

6.5.3
Spirit shall pay all other imposts, duties, fees, taxes and other like charges
by whomsoever levied.

6.5.4
Notwithstanding the foregoing, Spirit shall have no liability to IAE for any tax
or taxes levied on IAE in connection with its gross income, or any franchise,
turn-over or other similar tax or any tax levied on IAE relating to its business
activities generally and not specifically arising out of or in connection with
the transactions contemplated hereby.

6.5.5
In addition to the foregoing, IAE agrees to cooperate with Spirit in order to
minimize the impact of any tax liability arising from the transactions
hereunder.

6.6
Amendment

This Contract shall not be amended in any way other than by written agreement by
the parties on or after the date of this Contract, which agreement is expressly
stated to amend this Contract.
6.7    (RESERVED)
 
6.8
Exhibits

In the event of any unresolved conflict or discrepancy between the Exhibits
(which are hereby expressly made a part of this Contract) and Sections of this
Contract then the Sections shall prevail.
6.9
Headings


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

The Section headings and the Table of Contents do not form a part of this
Contract and shall not govern or affect the interpretation of this Contract.
6.10
Governing Law and Forum

This Contract shall be subject to and interpreted and construed in accordance
with the laws of *****.
*****
6.11
Compliance with All Applicable Laws and Regulations

6.11.1
Export/Import Spirit agrees that it will not, directly or indirectly, sell,
export, re-export, transfer, divert, or otherwise dispose of any IAE goods,
software, technical data (including products derived from or based on such
technical data), or services received directly or indirectly from IAE to any
Prohibited Party without obtaining prior authorization from the relevant
government authorities as required pursuant to Export Laws. Failure to do so
will result in IAE invoking its rights to terminate this Contract per the
provisions of Sections 6.15 and 6.16 below.

6.11.2
“Prohibited Parties” means, collectively, those countries, and persons to whom
the sale, export, re-export, transfer, diversion or other disposition of any IAE
goods, software, technical data or services is prohibited by the applicable
export laws and related regulations of the United States, German, British,
Japanese, or European Union Governments.

6.11.3
Other Laws and Regulations Each Party agrees that it will not, by act or
omission, violate any applicable law or regulation of the United States or any
political subdivision thereof where the violation thereof would result in the
other Party being deemed to be in violation of such law or regulation or would
otherwise result in a criminal or an un-indemnified civil penalty on the part of
such other Party.

6.12
Notices

Any notice to be served pursuant to this Contract shall be in the English
language and is to be sent by certified mail, recognized international carrier
or facsimile (with confirmation copy by any of the other means) to:
In the case of IAE:
IAE International Aero Engines AG
400 Main Street, M/S 121-10
East Hartford, Connecticut 06108, United States of America
Facsimile No. 860-565-4003
Attention: Chief Legal Officer and Company Secretary
In the case of Spirit:
Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33026
Facsimile No. (954) 447-7854

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

Attention: Legal Department
or in each case to such other place of business as may be notified from time to
time by the receiving party.
6.13
Exclusion of Other Provisions and Previous Understandings

6.13.1
This Contract contains the only provisions governing the sale and purchase of
the Supplies and shall apply to the exclusion of any prior provisions on or
attached to or otherwise forming part of any order form of Spirit, or any
acknowledgment or acceptance by IAE, or of any other document that may be issued
by either party relating to the sale and purchase of the Supplies.

6.13.2
The parties agree that neither of them have placed any reliance whatsoever on
any representations, agreements, statements or understandings made prior to the
signature of this Contract, whether orally or in writing, relating to the
Supplies, other than those expressly incorporated in this Contract, which has
been negotiated on the basis that its provisions represent their entire
agreement relating to the Supplies and shall supersede all such representations,
agreements, statements and understandings.

6.14
Conditions Precedent

During the term of this Contract, the obligations of IAE to provide, or cause to
be provided Supplies or any other benefits to Spirit pursuant to the terms
hereof, shall be subject to the non-existence of any of the following events on
the date when such Supplies or benefits become due, and should any such event
then exist IAE shall be under no obligation to provide, or cause to be provided
any Supplies or any other benefits to Spirit:
6.14.1
A continuing event of default (taking into account any applicable grace period)
by Spirit in (a) any payment due under the Contract (including any exhibits and
letter agreements thereto), or *****; or

6.14.2
Any event that is a Termination Event or would be a Termination Event, but for
lapse of time, shall have occurred.

6.15
Termination Events

6.15.1
Any of the following shall constitute a “Termination Event” under this Contract:

(a)
Spirit commences any case, proceeding or other action with respect to Spirit or
its property in any jurisdiction relating to bankruptcy, insolvency,
reorganization, dissolution, liquidation, winding-up, or relief from, or with
respect to, or readjustment of, debts or obligations; or

(b)
Spirit seeks the appointment of a receiver, trustee, custodian or other similar
official for Spirit for all or substantially all of its assets, or Spirit makes
a general assignment for the benefit of its creditors; or

(c)
Spirit otherwise becomes the object of any case, proceeding or action of the
type referred to in the preceding Sections 6.15.1(a) or 6.15.1(b) that remains
unstayed, undismissed or undischarged for a period of sixty (60) days; or


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

(d)
An action is commenced against Spirit seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or substantially
all of its assets that remains unstayed, undismissed or undischarged for a
period of sixty (60) days; or

(e)
A continuing event of default (taking into account any applicable grace period)
by Spirit on any payment of principal or interest on any indebtedness hereunder
or in the payment of any guarantee obligation hereunder *****.

(f)
Failure to take the Aircraft and Spare Engines in accordance with the delivery
schedule set forth in Exhibit B, as amended, supplemented or modified from time
to time.

6.15.2
In the event of the occurrence of a Termination Event, Spirit shall be deemed to
be in material breach of this Contract, and IAE shall at its option have the
right to resort to any remedy under applicable law, including, without
limitation, the right by written notice, effective immediately, to terminate
this Contract; provided that, no such notice need be delivered, and this
Contract shall automatically terminate upon the occurrence of a Termination
Event specified in Section 6.15.1(a), 6.15.1(b), or 6.15.1(c)

6.15.3
Spirit shall have the option, at its sole discretion, to terminate this Contract
in whole or in part, upon the occurrence of any of the following events:

(a)
IAE commences any case, proceeding or other action with respect to IAE or its
property in any jurisdiction relating to bankruptcy, insolvency, reorganization,
dissolution, liquidation, winding-up, or relief from, or with respect to, or
readjustment of, debt or obligations;

(b)
IAE seeks the appointment of a receiver, trustee, custodian, or other similar
official for IAE for all or substantially all of its assets, or IAE makes a
general assignment for the benefit of its creditors;

(c)
IAE otherwise becomes the object of any case, proceeding or action of the type
referred to in the preceding clauses (a) or (b) which remains unstayed,
undismissed or undischarged for a period of sixty (60) days;

(d)
An action is commenced against IAE seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or substantially all of its
assets which remains unstayed, undismissed, or undischarged for a period of
sixty (60) days;

(e)
A continuing event of default (taking into account any applicable grace period)
by IAE on any payment of principal or interest on any indebtedness hereunder or
in the payment of any guarantee obligation hereunder *****.

6.16    Effect of Termination
Upon any expiration or termination of this Contract, the rights and obligations
of the parties under this Contract will terminate. Notwithstanding anything
herein to the contrary, all liabilities and obligations (including payment
obligations) that have accrued prior to termination or expiration will survive.
Notwithstanding the foregoing and for the avoidance of doubt, upon termination,
IAE shall have no obligation to deliver goods not yet delivered.

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

6.17    No Construction Against Drafter
This Contract has been the subject of negotiation between the parties. If an
ambiguity or question of intent arises with respect to any provision of this
Contract, this Contract will be construed as if drafted jointly by IAE and
Spirit and no presumption or burden of proof will arise favoring or disfavoring
either party by virtue of authorship of any of the provisions of this Contract.
6.18    Damages
In no event shall either Party to this Contract or either Party’s subsidiaries
or affiliates, have any liability to any other Party hereto for any indirect,
incidental, special, consequential, or punitive damages, including without
limitation any damage to or loss of use, revenue or profit with respect to any
Aircraft and/or Supplies.
[SIGNATURE PAGE FOLLOWS]

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit A    
Contract Specifications
*****



*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit B    
Schedules

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit B-1    
Aircraft Delivery Schedule


Aircraft No.
Aircraft Type
Engine Model
Scheduled Delivery Date
MSN
ESN 1
ESN 2
1
*****
*****
*****
*****
*****
*****
2
*****
*****
*****
*****
*****
*****
3
*****
*****
*****
*****
*****
*****
4
*****
*****
*****
*****
*****
*****
5
*****
*****
*****
*****
*****
*****
6
*****
*****
*****
*****
*****
*****
7
*****
*****
*****
*****
*****
*****
8
*****
*****
*****
*****
*****
*****
9
*****
*****
*****
*****
*****
*****
10
*****
*****
*****
*****
*****
*****
11
*****
*****
*****
*****
*****
*****
12
*****
*****
*****
*****
*****
*****
13
*****
*****
*****
*****
*****
*****
14
*****
*****
*****
*****
*****
*****
15
*****
*****
*****
*****
*****
*****
16
*****
*****
*****
*****
*****
*****
17
*****
*****
*****
*****
*****
*****
18
*****
*****
*****
*****
*****
*****
19
*****
*****
*****
*****
*****
*****
20
*****
*****
*****
*****
*****
*****
21
*****
*****
*****
*****
*****
*****
22
*****
*****
*****
*****
*****
*****
23
*****
*****
*****
*****
*****
*****
24
*****
*****
*****
*****
*****
*****
25
*****
*****
*****
*****
*****
*****
26
*****
*****
*****
*****
*****
*****
27
*****
*****
*****
*****
*****
*****
28
*****
*****
*****
*****
*****
*****
29
*****
*****
*****
*****
*****
*****
30
*****
*****
*****
*****
*****
*****
31
*****
*****
*****
*****
*****
*****
32
*****
*****
*****
*****
*****
*****
33
*****
*****
*****
*****
*****
*****
34
*****
*****
*****
*****
*****
*****
35
*****
*****
*****
*****
*****
*****
36
*****
*****
*****
*****
*****
*****
37
*****
*****
*****
*****
*****
*****
38
*****
*****
*****
*****
*****
*****
39
*****
*****
*****
*****
*****
*****
40
*****
*****
*****
*****
*****
*****




*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit B-2    
Spare Engine Price and Delivery
Spare Engines
No.
Base Price (Jan-06$)
Engine Model
Scheduled Delivery Date
ESN
Firm Spare Engines
1
*****
*****
*****
*****
2
*****
*****
*****
*****
3
*****
*****
*****
*****
4
*****
*****
*****
*****
5
*****
*****
*****
*****
6
*****
*****
*****
*****
7
*****
*****
*****
*****
8
*****
*****
*****
*****
9
*****
*****
*****
*****
10
*****
*****
*****
*****
11
*****
*****
*****
*****
 
 
 
 
 
 
Option Spare Engines
1
*****
*****
*****
*****
2
*****
*****
*****
*****
3
*****
*****
*****
*****
4
*****
*****
*****
*****



The applicable price for the Engine bag and transportation stand shall be the
list prices set forth below, escalated from the base month to the delivery date
of each Spare Engine.
Equipment
Base Price (Jan-06 US$)
Engine Storage Bag
*****
Engine Transportation Stand
*****



Note: Delivered Spare Engines are indicated by italics typeface.





*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit B-3    
Escalation Formula
1.
Any unit base price or other sum expressed to be subject to escalation from the
Base Month (as defined below) to month of delivery or other date of
determination in accordance with the IAE Escalation Formula will be subject to
escalation in accordance with the following formula:

    
*****


    

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit C    

Product Support Plan




















PRODUCT SUPPORT


FOR THE


V2500 ENGINE


IAE INTERNATIONAL AERO ENGINES AG


















Issue No. 7

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1



TABLE OF CONTENTS
1.0    INTRODUCTION    44
2.0    CUSTOMER SUPPORT    44
2.1    CUSTOMER SUPPORT MANAGER    44
2.2    CUSTOMER SUPPORT REPRESENTATIVES    45
2.3    CUSTOMER TRAINING:    45
2.4    ENGINE MAINTENANCE MANAGEMENT    47
2.5    SPECIAL PROGRAMS    48
3.0    BUSINESS SUPPORT    48
3.1    ENGINE WARRANTY SERVICES    49
3.2    MAINTENANCE CENTER SUPPORT    49
3.3    MAINTENANCE FACILITIES PLANNING SERVICE    50
3.4    ENGINE RELIABILITY AND ECONOMIC FORECASTS    50
3.5    LOGISTICS SUPPORT STUDIES    50
3.6    LEASE ENGINE PROGRAM    51
4.0    TECHNICAL SERVICES    51
4.1    TECHNICAL SERVICES    51
4.2    POWERPLANT MAINTENANCE    53
4.3    CUSTOMER PERFORMANCE    53
4.4    DIAGNOSTIC SYSTEMS    54
4.5    HUMAN FACTORS    55
4.6    FLIGHT OPERATIONS    55
4.7    REPAIR SERVICES    56
4.8    TOOLING AND SUPPORT EQUIPMENT SERVICES    57
4.9    TECHNICAL PUBLICATIONS    58
5.0.    SPARE PARTS    61
5.1    SPARE PARTS SUPPORT    61



*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

1.0    INTRODUCTION
IAE International Aero Engines AG (IAE) will make the following support
personnel and services available to Spirit: Flight Operations, Customer
Performance, Customer Support Representatives, Customer Maintenance Support,
Technical Services, Powerplant Maintenance, Service Data Analysis, Human
Factors, Repair Services, Warranty Administration, Maintenance Facilities
Planning, Tooling and Support Equipment Services, Product Support Technical
Publications, Customer Training, Spare Parts Support and Maintenance Center
Support. In general, these services are provided ***** to V2500 customers,
however, some specific customized services as noted in the descriptions below,
may be purchased by Spirit from IAE.
To make these support services readily available to Spirit, in the most
efficient manner, the Customer Support Group has been established and assigned
primary responsibility within IAE for customer liaison. A Customer Support
Manager is assigned to maintain direct liaison with each individual Customer. A
description of the various product support services available to Spirit follows.
IAE reserves the right to withdraw or modify the services described herein at
any time at its sole discretion. No such withdrawal or modification shall
diminish the level of services and support which Spirit may be entitled to
receive with respect to V2500 engines for which an proper order has been placed
with IAE or with respect to aircraft with installed V2500 engines for which a
firm order has been placed with the aircraft manufacturer, prior to the
announcement of any such withdrawal or modification.
2.0    CUSTOMER SUPPORT
2.1    CUSTOMER SUPPORT MANAGER
The Customer Support Manager provides a direct liaison between the airline
customer's Engineering, Maintenance, Operations, Logistics, Commercial and
Financial organizations and the corresponding functions within IAE. The Customer
Support Manager assigned to Spirit is responsible for coordinating and
monitoring the effort of the Product Support Department functional organization
to achieve timely and responsive support for Spirit.
The Customer Support Manager provides the following specific services to Spirit:
•
Readiness Program and planning prior to EIS

•
Technical recommendations and information.

•
Engine Maintenance Management Plans

•
Refurbishment, Modification and Conversion program planning assistance.

•
Coordination of customer repair, maintenance and logistics requirements with the
appropriate Product Support functional groups.

•
Assist with critical engine warranty/service policy claims.



The Customer Support Manager will represent Spirit in IAE internal discussions
to ensure that the best interests of Spirit and IAE are considered when making
recommendations to initiate a program, implement a change or improvement in the
V2500 engine.

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

2.2    CUSTOMER SUPPORT REPRESENTATIVES
IAE Customer Support Representatives provide the following services to Spirit:
•
24 Hour Support

•
Maintenance Action Recommendations

•
Daily Reporting on Engine Technical Situations

•
On-The-Job Training

•
Service Policy Preparation Assistance

•
Prompt Communication with IAE



2.2.1    Engine Maintenance Support Service:
Customer Support Representatives assist Spirit’s customer personnel in the
necessary preparation for engine operation and maintenance. The Representative,
teamed with a Customer Support Manager will work closely with the airplane
manufacturer's support team particularly during the initial period of aircraft
operation. Representatives are in frequent contact with the IAE offices on
technical matters. Information and guidance received from the home office is
transmitted promptly to Spirit which allows Spirit to share in all related
industry experience.
The practice permits immediate use of the most effective procedures and
avoidance of unsuccessful techniques. The IAE office contact ensures that IAE
Representatives know, in detail, the latest and most effective engine
maintenance procedures and equipment being used for maintenance and overhaul of
V2500 engines. They offer technical information and recommendations to airline
personnel on all aspects of maintenance, repair, assembly, balancing, testing,
and spare parts support of IAE.
2.2.2    On The Job Training:
Customer Support Representatives will conduct on-the-job training for Spirit’s
maintenance personnel. This training continues until the maintenance personnel
have achieved the necessary level of proficiency. Training of new maintenance
personnel will be conducted on a continuing basis.
2.2.3    Service Policy Administration:
Customer Support Representatives will provide administrative and technical
assistance in the application of the IAE Engine and Parts Service Policy to
ensure expeditious and accurate processing of airline customer claims.
2.3    CUSTOMER TRAINING:
2.3.1    IAE Customer Training offers Spirit the following support:
•
Technical Training at Purpose Built Facilities

•
On-site Technical Training

•
Technical Training Consulting Service

•
Training Aids and Materials



2.3.2    Training Program:
The IAE Customer Training Center has an experienced full-time training staff
which conducts formal training programs in English for airline customers'
maintenance, training and engineering personnel. The standard training programs
are designed to prepare customer personnel, prior to the delivery of the first
aircraft, to operate and maintain the installed engines. Standard courses in
engine operation, line maintenance, modular maintenance, performance and
trouble-shooting are also available throughout the production life of the
engine. The courses utilize the latest teaching technology, training aids and
student handouts. IAE Customer Support will coordinate the scheduling of
specific courses as required. Training at the Customer Training Center is
provided to a limit of fifty (50) man-days per aircraft. The following is the
curriculum of standard courses available. On-site technical training, technical
training

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

consulting services and customized courses shall be provided upon Spirit’s
request and subject to separate contractual arrangements.
2.3.3    General V2500 Familiarization:
This two day course is designed for experienced gas turbine personnel who will
be responsible for planning, provisioning and maintenance of the V2500 engine.
This course is also designed to appropriately familiarize key staff, supervisory
and operations planning personnel and flight crews. Discussions are concentrated
in the following subject areas:
•
Engine construction features internal and external hardware.

•
Engine systems operation, major components accessibility for
removal/replacement.

•
Operational procedures

•
Performance characteristics

•
Maintenance concepts, repair and replacement requirements and special tooling.



The course is normally conducted in preparation for fleet introductory
discussions in the provisioning of spares and tooling, training and line
maintenance areas to acquaint the customer with the engine, its systems,
operations and procedures.
2.3.4    Line Maintenance and Troubleshooting:
This course is designed for key line maintenance and troubleshooting personnel
who have not received previous formal training on the V2500 engine. The
classroom phases provide the student with the information essential for timely
completion of line maintenance activities and the procedures for effective
troubleshooting and correction of malfunctions in the V2500 engine systems and
the engine/airframe interfaces. Classroom and shop training are provided for in
the following areas:
•
Engine Description

•
Systems Operation

•
Applied Performance

•
Ground Operations

•
Troubleshooting Procedures

•
Practical Phase Line Maintenance Tasks



Additional courses are available in Borescope utilization and Engine
Conditioning Monitoring (ECM)
2.3.5    V2500 Familiarization and Modular Maintenance:
Provides experienced heavy maintenance personnel with engine modular disassembly
and assembly training. The training is concentrated in the following subject
areas:
•
Engine Description Overview

•
Engine Systems Overview

•
Heavy Maintenance Tasks

•
Course duration and “hands-on” coverage are contingent on the availability of an
engine and required tooling.



2.4    ENGINE MAINTENANCE MANAGEMENT
Planning documents, tailored for individual operators, are developed to serve as
Engine Maintenance Management Program criteria and should reflect the FAA
requirements under which Spirit will operate. These are directed toward the
objective of ensuring cost-effective operation with acceptable post-repair test
performance, providing engine reliability to achieve maximum time between shop
visits, and minimizing the adverse effects to operation of inflight

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

shutdowns and delays/cancellations. Through the institution of specific
maintenance recommendations, proper engine performance, durability, and hot
section parts lives can be achieved.
2.4.1    Operations Monitoring:
The following information is available to Spirit from the IAE Product
Information Process (IP) 2 Group:
2.4.2    Operation Experience Reports:
IAE maintains V2500 Service Data System (SDS) data base from which selected
engine operations and reliability summary reports will be developed and made
available on a scheduled basis to Spirit. Data reported by IAE Customer Support
Representatives serve as input to this data base. This computerized data
maintenance and retrieval system will permit:
•
A pooling and exchange of service experience for the benefit of the entire
airline industry.

•
A common statistical base.

•
The selective querying of computer data files for answers to Spirit’s inquiries.



In addition to providing operations, reliability and VIS reports, SDS serves
in-house programs directed at improving engine design and enhancing overall
customer support, including spare parts provisioning and warranty
administration.
2.5    SPECIAL PROGRAMS
2.5.1    Engine Hardware Retrofit:
Engine Retrofits are carried out to provide modification of engine hardware
configuration when required on delivered engines. This involves assisting in the
marshaling of hardware, special tools, manpower and the scheduling of engine and
material to modification sites.
2.5.2    Controlled Service Use Programs and Material:
IAE shall assume responsibility for the planning, sourcing, scheduling and
delivery of Controlled Service Use material, warranty replacement material,
service campaign material and program support material subject to the terms of
special contracts with Spirit.
Urgent customer shipments, both inbound and outbound, are monitored, traced,
routed and expedited as required. The receipt and movement of customer owned
material returned to IAE is carefully controlled, thus assuring an accurate
accounting at all times.
3.0    BUSINESS SUPPORT
The Business Support Group is dedicated to providing prompt and accurate
assistance to you, our V2500 airline customer. This Group provides the following
categories of assistance and support to Spirit:
•
Engine Warranty Services

•
Maintenance Support

•
Lease Engine Program

•
Engine Reliability and Economic Forecasts

•
Logistic Support Studies



3.1    ENGINE WARRANTY SERVICES
Engine Warranty Services will provide the following support for the V2500 engine
airline customer:

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

•
Prompt administration of claims concerning Engine Warranty, Service Policy,
other support programs and Guarantee Plans.

•
Investigation of part condition and part failure.

•
Material provisioning administration for Controlled Service Use programs and
other material support.



3.1.1    Prompt Administration:
Spirit is assigned a Warranty Analyst whose job is to provide individual
attention and obtain prompt and effective settlements of Warranty and Service
Policy claims. A typical claim properly submitted is generally settled,
including issuance of applicable credit memo, within thirty days. Experience
generated by much of the data derived from such claims often enables IAE to
monitor trends in operating experience and to address and often eliminate
potential problems.
3.1.2    Investigation and Reports:
Parts returned to IAE pursuant to the terms of the Service Policy are
investigated in appropriate detail to analyze and evaluate part condition and
cause of part failure. A report of findings is prepared and forwarded to Spirit
and to all IAE departments involved. In the case of vendor parts, the vendor is
promptly informed. Where relevant, reports will include recommendations to
preclude repetition of the problem.
3.2    MAINTENANCE CENTER SUPPORT
IAE has arranged for the establishment of Maintenance Centers which are
available to accomplish repairs, modifications and conversions, as well as the
complete overhaul of the V2500 engine subject to IAE's standard terms and
conditions for such work.
Through the use of the IAE established Maintenance Centers and their
capabilities, an operator can minimize or eliminate the need for investment in
engine support areas depending on the level of maintenance he elects the
Maintenance Center to perform. Savings in specific engine support areas, such as
spare parts inventory, maintenance and test tooling, support equipment and test
facilities, can be demonstrated. Use of Maintenance Centers can also minimize
the need for off-wing maintenance and test personnel with their associated
overhead.
3.3    MAINTENANCE FACILITIES PLANNING SERVICE
Maintenance Facilities Planning Service offers the following support to IAE
customer:
•
-    General Maintenance Facility Planning Publications

•
-    Customized Facility Plans

•
-    Maintenance Facility and Test Cell Planning Consultation Services



Maintenance Facilities Planning Service provides general and customized facility
planning data and consultation services. Facility Planning Manuals for the V2500
engine will present the maintenance tasks, facility equipment and typical
departments’ floor plans showing arrangement of equipment required to accomplish
the tasks for all levels of maintenance. The Facility Equipment Manual is a
catalog of standard facility equipment such as lathes, process tanks, hoists,
cranes, etc., which is suitable for use in the maintenance and testing of IAE
engines.
Customized facility planning services and consulting services are offered
subject to separate contractual arrangements. Customized facility plans are
developed to meet the requirements of customers' specific fleet sizes,
activities and growth plans. The plans identify floor space, facility equipment,
utilities and manpower requirements. On-site surveys are conducted as a part of
customized plan development to determine the adaptability of existing facilities
and equipment for the desired maintenance program. These plans provide floor
plan layouts to show recommended locations for work stations, major equipment,
marshaling and storage areas, workflow patterns, and structural and utility
requirements to accommodate all the engine models that are maintained in the
customer's shop. The Maintenance Facilities Planning Service also provides
consultant services which are specifically related to the development of engine
test cells, and the adaptation of existing maintenance facilities to accommodate
expanding production requirements and/or new or additional IAE models.

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

3.4    ENGINE RELIABILITY AND ECONOMIC FORECASTS
Engine reliability and economic forecasts in the forms of predicted shop visit
rates and maintenance costs can be provided to reflect the airline customers'
operating characteristics. Additionally, various analyses can be conducted to
establish life probability profiles of critical engine parts, and to determine
optimum part configuration and engine operating procedures.
3.5    LOGISTICS SUPPORT STUDIES
As required, logistics studies are conducted to assist in the planning of engine
operational support. Such studies may include spare engine and spare module
requirements forecasts, level of maintenance analyses, engine type economic
evaluations and life cycle cost estimates.
3.6    LEASE ENGINE PROGRAM
An engine lease program will be made available to Spirit subject to IAE's
standard terms and conditions of lease as per IATA Master Short Term Lease
Agreement, form 5016 00. Pool spares will be stationed at selected locations to
assure emergency protection against aircraft-on-ground (AOG) situations or to
provide supplemental support during “zero spares” conditions. Lease engines
offered to Customer will be of a configuration and certification standard
acceptable to Customer. Availability will be subject to prior demand; however,
the program logistics will be continually reviewed to assure the most effective
deployment of available pool engines.
4.0    TECHNICAL SERVICES
4.1    TECHNICAL SERVICES
The Technical Services Group provides the following categories of technical
support to the airline customer:
•
Technical Services

•
Powerplant Maintenance

•
Customer Performance

•
Diagnostic Systems

•
Human Factors

•
Flight Operations

•
Repair Services

•
Tooling and Support Equipment Services

•
Technical Publications



Technical Services is responsible for the overall technical support to the
customers. The following services are provided:
•
Technical Problem Identification/Corrective Action

•
Implementation

•
Technical Communication

•
Engine Conversion Program Definition and Management

•
Engine Upgrade and Commonality Studies

•
Engine Incident Investigation Assistance



Technical information supplied through IAE Customer Support Representatives,
Customer Support Managers, customer correspondence and direct meetings with
airlines' representatives permits assessment of the factors involved in
technical problems and their impact on engine reliability and operating costs.
Resolution of these problems is coordinated with responsible groups within IAE
and the necessary corrective action is defined. In certain situations the
corrective action involves the establishment of Service Evaluation programs for
proposed modifications, and the establishment of warranty assistance programs in
conjunction with the IAE Warranty Administration Group. Technical Services will
assist customers in the implementation of recommended corrective action and
improvements principally through official IAE technical communications, and
direct customer contact.

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

4.1.1    Technical Communications:
Technical Services is responsible for the release of technical communications.
Primary communication modes involves release of limits and procedures through
engine and maintenance manual revisions and the requirements associated with
engine upgrade and/or conversion, durability and performance improvements, and
problem resolution through Service Bulletins is provided by All Operator Letters
and/or wires or direct technical written response to individual customer
inquiries.
4.1.2    Engine Conversion Programs:
Technical Services defines minimum configuration levels for conversion of
service engine models. They serve to assist the customer with the implementation
of conversion programs into existing fleets by providing preliminary planning
cost estimates and technical planning information regarding tooling, material
and instructional requirements. Conversion programs are monitored for problem
areas and Technical Services initiates and implements corrective action as may
be necessary.
4.1.3    Engine Incident Investigation Assistance:
Assistance is provided to an airline in conducting engine incident
investigations in responding to the requirements of the Certification Authority
and the appropriate Airworthiness authority, as applicable.
4.1.4    Line Maintenance and Troubleshooting:
Line Maintenance and Troubleshooting Seminars can be conducted at the IAE
Training Center with the objective of improving line maintenance effectiveness
fleetwide. Specialized training on V2500 line maintenance and troubleshooting
can be provided through on-site workshops by special contractual arrangement.
Troubleshooting support is provided primarily through powerplant troubleshooting
procedures which are published in IAE and airframe manufacturer’s manuals. When
an airline encounters an engine problem and corrective action taken has not been
effective, more direct support in troubleshooting and maintenance can also be
provided to the customer’s line maintenance personnel. Instructions on V2500
powerplant troubleshooting and maintenance shall also be provided to customer’s
line maintenance personnel.
4.1.5    Airline Shop Maintenance:
Reviews of shop practices and procedures of Spirit shall be conducted, if
requested by Spirit, to determine the most efficient and cost-effective methods
for maintenance and repair of the V2500 in the environment in which the airline
must maintain that engine.
4.2    POWERPLANT MAINTENANCE
Powerplant Maintenance covers responsibility for maximizing engine
maintainability, establishing maintenance concepts and requirements and
providing maintenance support plans for IAE. This group provided the following
services:
•
Definition of Maintenance Tasks and Resource Requirements

•
Planning Guides



Powerplant Maintenance conducts design reviews and comprehensive maintenance
analysis of new engine designs and engine design changes to maximize engine
maintainability consistent with performance, reliability, durability and life
cycle cost considerations. Maintenance concepts, requirements and tasks are
established to minimize maintenance costs. This group represents Spirit’s
maintainability interests in internal IAE operations and upon request will
assist Spirit in resolving specific maintenance task problems.
4.2.1    Progressive Maintenance Planning:
Powerplant Maintenance also provides Planning Guides based upon Maintenance Task
Analysis. The guides present engine maintenance requirements, their subordinate
tasks and the required resources to accomplish on-aircraft engine maintenance
and the off-aircraft repair of engines by modular section/build group
replacement. Maintenance requirements are also presented for the refurbishment
of modular

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

section/build group by parts replacement, the complete repair of parts, the
refurbishment of accessory components and for engine testing. The data in the
Planning Guides is presented in a manner that is primarily intended to assist
new operators by providing a phased introduction of new engines into their shops
and to capitalize on the design maintainability features for the engine when
they are developing their maintenance plans.
Powerplant Maintenance Engineering will assist new operators in planning a
gradual, technically feasible, and economically acceptable expansion from line
maintenance of installed engines through the complete repair of parts and
accessory components.
4.3    CUSTOMER PERFORMANCE
Customer Performance provides for the following types of technical assistance to
Spirit:
•
Engine Performance Analysis Computer Programs for Test Cell Use

•
Test Cell Correlation Analysis and Correction Factors

•
Engine Stability Procedures and Problem Analysis



Although much of the above support is provided in the form of procedures, data
and recommendations in various publications, the group also answers inquiries of
a performance nature which are forwarded to IAE by individual customers.
ENGINE PERFORMANCE ANALYSIS
Technical support is provided in a number of areas related to operational
suitability including the development of the test requirements and performance
limits for the Adjustment and Test Section of the Engine Manual. Computer
programs that will assist Spirit in analyzing engine performance using test cell
data can be provided subject to IAE’s then current standard license fees and
Terms and Conditions.
4.3.1    Test Cell Correlation:
Technical assistance is provided to Spirit for developing appropriate
corrections to be used for specific test configurations at Spirit’s owned test
cell facilities. Reports are provided presenting correlation analyses and IAE
recommended test cell corrections which permit comparison of the performance of
Spirit tested engines with the respective Engine Manual limits and guarantee
plan requirements.
4.3.2    Engine Stability:
Technical support is provided to ensure that engine stability and starting
reliability are maintained. Service evaluation programs for proposed
improvements are initiated and monitored to determine their effectiveness. In
addition, problems relating to engine control systems which impact engine
stability and performance are analyzed.
4.4    DIAGNOSTIC SYSTEMS
ADEM is responsible for the technical support of Spirit’s acquisition of
inflight engine data and the assessment of engine performance through the use of
that data. ADEM personnel provide the following services:
•
Guidance to help Spirit define their engine monitoring system requirements.

•
Development of hardware specifications and computer programs (by separate
contractual arrangement) to satisfy engine diagnostic requirements.

•
Coordination of all IAE airborne diagnostic support activity.



4.4.1    Guidance In Defining Engine Monitoring systems Requirements:
ADEM can provide consultation services to assist Spirit in defining its engine
condition and performance monitoring requirements and in selection of
appropriate hardware and software systems to meet those requirements and options
between Spirit, airframe manufacturer, and Airborne Integrated Data System
(AIDS) manufacturer.

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

4.4.2    Development and Coordination
ADEM personnel can, if requested by Spirit, develop hardware specification and
make computer software available to accomplish Engine Condition Monitoring (ECM)
and performance analysis of engine modules using AIDS data. Engine condition
monitoring procedures, of both the manual and computerized variety can, if
requested by Spirit, also be developed and provided in support of Spirit’s
selected method of engine condition monitoring. Computer software will be
provided to Spirit subject to IAE's then current standard license fees and Terms
and Conditions.
Diagnostic Systems personnel also coordinate activities of cognizant functional
groups at IAE to provide engine related information to Spirit, airframe
manufacturer, and AIDS equipment vendor during the planning, installation, and
operation of AIDS.
4.5    HUMAN FACTORS
Human Factors supplies data on task time and skill requirements necessary for
accomplishing maintenance procedures.
Task data provided includes estimates of the man-hours, elapsed time and job
skills necessary to accomplish maintenance tasks as described in IAE's Manual
and Service Bulletins. Data is supplied for “on” and “off” aircraft maintenance
tasks up to modular disassembly/assembly. Additional selected task data can, if
requested by Spirit, be supplied on disassembly/assembly to the piece part level
and on parts repair. In addition, the group can, if requested by Spirit, help
solve problems related to skill requirements, body dimensions, or excessive
man-hours encountered in accomplishing maintenance tasks.
4.6    FLIGHT OPERATIONS
Flight Operations provides Spirit with the following technical assistance
concerning installed engine operations:
•
Introduction of new equipment

•
Problem resolution and assistance with in-service equipment

•
Contractual commitment and development program support

•
Publication of engine operations literature and performance aids



4.6.1    New Equipment:
In accordance with Spirit’s needs, Flight Operations can provide on-site
assistance in the training of operations personnel and help in solving engine
operational problems that might arise during the initial commercial service
period. Such assistance can, if requested by Spirit, include participation in
initial delivery flights, engine operational reviews, and flight crew training
activity.
4.6.2    Problem Resolution - In-Service Equipment:
In accordance with a mutually agreed upon plan, Flight Operations can, if
requested by Spirit, perform cockpit observations to identify or resolve engine
operating problems and to assess installed engine performance.
4.6.3    Contractual Support and Development Programs:
As required, Flight Operations can assist in evaluating installed engine
performance relative to contractual commitments and engine improvements which
have an impact on engine operations.
4.6.4    Publication Support:
Flight Operations is responsible for the issuance of Propulsion System Operating
Instructions and correspondence pertaining to in-flight engine operations. Such
material is coordinated with the airframe manufacturers as required. Special
Presentations and Reports shall also be issued, as required, to support the
activity described above.

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

4.7    REPAIR SERVICES
Repair Services shall provide the following support to Spirit:
•
Coordinated Repair Development Activity

•
Customer Assistance on Repair Procedures and Techniques

•
Qualification of Repair Sources

•
Repair Workshops

•
Repair Development List



4.7.1    Coordination of Repair Development:
Repair Services shall provide direct contact with all sources that initiate
repair schemes. The Group shall coordinate with representatives of Engineering
and Support Services disciplines in identifying repair needs, evaluating various
repair options and establishing repair development procedures and schedules. The
Group shall participate in setting repair evaluation and approval requirements.
If and when the repair is approved and substantiating data is documented, Repair
Services shall release the repair to the Engine Manual.
4.7.2    Technical Assistance:
Repair Services shall provide daily communications with Spirit via technical
responses to inquiries direct from Spirit or through IAE’s Customer Support
Representative office at Spirit’s facility. In addition, Repair Services shall
make periodic visits to Spirit’s repair facilities to discuss new repairs under
development, answer specific questions posed by the particular facility and
review actual parts awaiting a repair/scrap decision. Occasionally, Repair
Services make special visits to Spirit’s facilities to assist in training
customer personnel in accomplishing particularly complex repairs.
4.7.3    Qualification of Repair Sources:
Repair Services shall coordinate the qualification of repair sources for repairs
proprietary to IAE or to an outside repair agency. They also perform a review of
the qualifications of repair sources for critical, nonproprietary repairs for
which a source demonstration is deemed necessary. The group shall participate in
negotiation of the legal and business agreements associated with these
qualification programs.
4.8    TOOLING AND SUPPORT EQUIPMENT SERVICES
The Tooling and Support Equipment Services Group shall, as requested by Spirit,
assist Spirit by providing the following services:
•
Support Equipment Manufacturing/Procurement Documentation

•
Engine Accessory Test Equipment and Engine Transportation Equipment
Specifications

•
Support Equipment Logistics Planning Assistance



4.8.1    Support Equipment Documentation:
The tooling and Support Equipment Services Group designs the special support
equipment required to disassemble, assemble, inspect, repair and test IAE
engines. Special support equipment design drawings and Support Equipment Master
Data Sheets, which describe how to use the support equipment, shall be supplied
to Spirit in the form of 35mm aperture cards. Support equipment designs are kept
current with engine growth, and tool Bulletins are issued to customers as part
of continuing configuration management service. Updated Design and Master Data
Sheets Aperture Cards and Tool Bulletins are periodically distributed to all IAE
customers, including Spirit.

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

4.8.2
Engine Accessory Test Equipment and Engine Transportation Equipment
Requirements:

Engine accessory test equipment and engine transportation equipment general
requirements and specifications are defined and made available to Spirit. If
requested, the Tooling and Support Equipment Group will assist Spirit in the
definition of engine accessory test and engine transportation equipment required
for specific IAE needs.
4.8.3    Support Equipment Logistics Planning Assistance:
The Tooling and Support Equipment Group shall provide, at Spirit’s request,
special support equipment lists which reflect the customer's unique requirements
such as mix of engine models and desired level of maintenance to aid in support
of equipment requirements planning.
4.9
TECHNICAL PUBLICATIONS

IAE and its subcontractors produce publications and maintenance information as
described below to support the maintenance and modification requirements of the
airline customer. The publications are prepared in general accordance with Air
Transport Association of America (ATA) Specification No. 100. The manuals will
be available to Spirit subject to IAE’s current terms and conditions.
IAE supplies the airplane manufacturer with all the necessary information
required to perform “On-Aircraft” engine maintenance, troubleshooting, and
servicing. This information is developed through close coordination between the
airplane manufacturer and IAE and is integrated by the airplane manufacturer
into its maintenance publications.
In addition, listed and described below are the publications that IAE will make
available to support Spirit’s maintenance program:
4.9.1    Engine Manual
The Engine Manual is a document which will be structured in accordance with ATA
100 section 2-13-0 with JEMTOSS applied in accordance with section 2-13-14. The
manual will provide, in one place, the technical data requirements for
information needed to maintain the engine and the maximum potential number of
parts that could, regardless of design responsibility, remain with the engine
when it is removed from the airplane. Additionally the manual includes coverage
of interrelated parts (e.g. thrust reverser, cowlings, mounts, etc.) that can
stay with the airplane when the engine is removed or can be removed for
maintenance purposes in lieu of individual component maintenance manuals.
4.9.2    Standard Practices Manual
The Standard Practices Manual supplements the Engine Manual by providing, in a
single document, all IAE recommended or approved general procedures covering
general torques, riveting, lockwiring, cleaning policy, inspection policy
standard repairs, etc., and marking of parts.
4.9.3    Illustrated Parts Catalog
The Illustrated Parts Catalog will be structured in accordance with ATA 2-14-0
and is a document which is used in conjunction with the Engine Manual for the
identification and requisitioning of parts and assemblies. Its ATA structure is
to be compatible with the Engine Manual Structure. Additionally the manual
includes coverage of interrelated parts (e.g. thrust reverser, cowlings, mounts,
etc.) that can stay with the airplane when the engine is

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

removed or can be removed for maintenance purpose in lieu of individual
component maintenance manuals.
4.9.4    IAE Proprietary Component Maintenance Manuals
These manuals will be structured in accordance with ATA 2-5-0 and will cover
data for chapters other than 71, 72, and 78.
4.9.5    Subcontractor Component Maintenance Manuals
These manuals will be structured in accordance with ATA 2-5-0 and are prepared
directly by the accessory manufacturers. All accessory data is subject to IAE
prepublication review and approval.
4.9.6    Engine and Accessory Component Service Bulletins
Each Engine and Accessory Component Service Bulletin will be produced in
accordance with ATA 2-7-0. They will cover planning information, engine or
component effectivity, reason for Bulletin, recommended compliance, manpower
requirements, and tooling information relating to parts repair or modification.
Subcontractor prepared Accessory Component Service Bulletins are reviewed by IAE
prior to issuance. Alert Service Bulletins will be issued on all matters
requiring the urgent attention of Spirit and will generally be limited to items
affecting safety. The Bulletin will contain all the necessary information to
accomplish the required action.
4.9.7    Operating Instructions
Engine operating instructions are presented in the form of General Operating
Instructions supplemented by V2500 Specific Engine Operating Instructions which
provide operating information, procedures, operating curves and engine limits.
4.9.8    Facilities Planning and Facility Equipment Manuals
The Facilities Planning Manual outlines the requirements for engine/component
overhaul, maintenance, and test facilities in terms of basic operations,
processes, time studies and equipment. The Facility Equipment Manual lists and
describes the facility equipment used for engine maintenance, overhaul and
repair.
4.9.9    Support Equipment Numerical Index
The Indexes, prepared for each major engine model, provide a listing, in numeric
sequence, by maintenance level, of all IAE ground support equipment required to
maintain and overhaul the engine. The Listings are cross-indexed to the
applicable engine dash model and to the chapter and section of the Engine
Manual.

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

4.9.10    Technical Publications Index
This index contains a listing of available technical manuals and their contents.
4.9.11    Service Bulletin Index
This index will be in a format and on a revision schedule as determined by IAE.
4.9.12    Vital Statistics Logbook
The VSL provides the following information for each production engine on IAE’s
interactive website.
1
Identification of major engine and nacelle components by part number, serial
number and ATA - location.

2
Engine Test Acceptance Certificate.

3
List of all incorporated serialized parts by part number, serial number and ATA
- Location. This list also includes an Industry Item List to identify specific
parts by part number, serial number and ATA - Location which the airline
customer may choose to monitor during the engine operational life. The parts
listed represent approximately 80% of engine total value.

4
List of all incorporated life limited parts by part number, serial number and
ATA - location.

5
List of all Service Bulletins that were incorporated during initial build of
each new engine.



4.9.13    Revision Services:
Regular, temporary, and “as required” revisions to technical publications will
be made during the service life of IAE equipment. IAE’s current standard is
ninety (90) days. The utilization of advanced techniques and equipment provides
the airline customer with expedited revision service.
4.9.17    Distribution Media Options:
All publications are distributed via DVD or CDROM depending on the publication.
Most of the publications are also available on IAE’s interactive website.
5.0.    SPARE PARTS
5.1    SPARE PARTS SUPPORT
The Spare Parts Group provides the following categories of spare parts support
to Spirit, as requested by Spirit:
•
-    Individual Customer Account Representatives

•
-    Provisioning

•
-    Planning

•
-    Order Administration

•
-    Spare Parts Inventory


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

•
-    Effective Expedite Service

•
-    Worldwide Distribution



5.1.1    Account Representative:
An Account Representative shall be assigned to Spirit. This representative
provides individualized attention for effective spare parts order
administration, and is the customer's interface on all matters pertaining to new
part planning and procurement. Each representative is responsible for monitoring
Spirit’s requirements and providing effective administrative support. The
Account Representatives shall be thoroughly familiar with Spirit’s spare parts
ordering policies and procedures and are responsible for ensuring that all of
Spirit’s new parts orders are processed in an effective manner.
5.1.2    Spare Parts Provisioning Planning:
Prior to delivery of the first Spirit aircraft, preplanning discussions will be
held to determine the aircraft/engine program, and engine spare parts
provisioning and order plans. Mutually agreed upon provisioning target dates are
then established and on-time completion tracked by Spirit’s Account
Representative with the assistance of logistics specialists in Spare Parts
Provisioning and Inventory Management. Meetings are held with Spirit at a
mutually agreeable time to review suggested spare parts provisioning lists
prepared by Spare Parts Provisioning. These lists are designed to support
Spirit’s particular fleet size, route structure and maintenance and overhaul
program.
5.1.3    Order Administration:
IAE subscribes to the general principles of Air Transport Association of America
(ATA) Specification No. 2000, Integrated Data Processing - Supply. The
procedures of Air Transport Association of America (ATA) Specification No. 200
may be used for Initial Provisioning (Chapter II), Order Administration (either
Chapter III or Chapter VI), or Invoicing (Chapter IV).
A spare parts supply objective is to maintain a 90 percent on-time shipment
performance record to Spirit’s requirements. The lead time for replenishment
spare parts is identified in the IAE spare Parts Price Catalog. Initial
provisioning spare parts orders should be placed at least six months prior to
required delivery, while conversions and major modifications require full
manufacturing lead times.
The action to be taken on emergency requests will be answered as follows:
•
Aircraft-On-Ground (AOG) - within four hours (in these instances every effort is
made to ship immediately).

•
Critical (Imminent Aircraft-On-Ground (AOG) or Work Stoppage) -- Within 24
hours.

•
Stock Outage -- Within seven working days (these items are shipped as per
Spirit’s request).



5.1.4    Spare Parts Inventory:
To ensure availability of spare parts in accordance with published lead time,
spare parts provisioning maintains a modern, comprehensive requirements planning
and inventory management system which is responsive to changes in Spirit’s
demand, special support programs and engineering design. Organized on an engine
model basis, this system is intended to maintain part availability for delivery
to customers consistent with published lead times.
A majority of parts in the spare parts inventory are continually controlled by
an Automatic Forecasting and Ordering System. Those parts which do not lend
themselves to automatic control due to supercedure, unusual usage or conversion
requirements are under the direct manual control of Spares Planning personnel.
As additional protection against changes in production lead time or unpredicted
demand, certain raw materials are also inventoried. Successful inventory
management is keyed to accurate requirements planning. In support of the
requirements planning effort, a wide ranging data retrieval and analysis program
is offered. This program concerns itself both with the customer logistics and
technical considerations as follows:

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

•
Forecasts of life limited parts requirements are requested and received
semi-annually from major customers. Based on the size of Spirit’s order, Spirit
shall be considered a major customer.

•
Engine technical conferences are held frequently within IAE to assess the impact
of technical problems on parts.

•
For a selected group of parts a provisioning conference system is offered which
considers actual part inventory change, including usage and receipts, as
reported monthly by participating customers.



5.1.5    Packaging
All material is packaged in general compliance with Air Transport Association of
America (ATA) Specification No. 300.
5.1.6    World Airline Supplier’s Guide:
IAE subscribes to the supply objectives set forth in the World Airlines
Supplier's Guide published by the Air Transport Association of America (ATA).
IAE requires that its proprietary component vendors also perform in compliance
with the precepts of the World Airline Suppliers' Guide.
    

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit D    
Warranties

*****



*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit E    
Guarantees

*****

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

[exhibit1spiritiaearge_image1.gif]
400 Main Street, M/S 121-10
East Hartford, CT 06108 USA
 
October 1, 2013


Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025




SUBJECT:
SIDE LETTER NO. 1 TO THE AMENDED AND RESTATED V2500-A5 GENERAL TERMS OF SALE
BETWEEN IAE INTERNATIONAL AERO ENGINES AG AND SPIRIT AIRLINES, INC., OCTOBER 1,
2013



Gentlemen:


We refer to the Amended and Restated V2500-A5 General Terms of Sale dated
October 1, 2013 between IAE International Aero Engines AG (“IAE”) and Spirit
Airlines, Inc. (“Spirit”), as amended from time to time, such agreement being
hereinafter referred to as the “Contract”. Unless expressly stated to the
contrary, and to the extent possible, terms used in this Side Letter No. 1
(“Side Letter No. 1”) shall have the same meaning given to them in the Contract.
WHEREAS:
A.
IAE and Spirit previously entered into the 2005 GTA, and subsequently entered
into the 2006 Proposal, both of which have been superseded by the Contract; and

B.
This Side Letter No. 1 amends the Contract so as to provide certain financial
and technical assistance to Spirit in support of Spirit’s selection of the V2500
engine to power its Aircraft, and in support of the integration of the Aircraft
into its fleet.

NOW, THEREFORE, in consideration of the mutual benefits and obligations set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
1.    Fleet Introductory Assistance Credits
1.1
In consideration of Spirit’s agreement to purchase Aircraft No. 20 through
Aircraft No. 40 inclusive, in accordance with the Contract, and to assist Spirit
with the introduction of the Aircraft into its fleet, IAE shall issue credit
notes to Spirit’s account with IAE in the following amounts (each a “Standard
FIA Credit”):

Aircraft Type
Credit
(Jan-06 US$)
Issued at Delivery & Acceptance of:
A319 (V2524-A5)
*****
Each A319 Aircraft
A320 (V2527-A5)
*****
Each A320 Aircraft
A321 (V2533-A5)
*****
Each A321 Aircraft




*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

For clarity, the financial assistance provided by IAE for Aircraft No. 1 through
Aircraft No. 19 inclusive was issued in accordance with the 2006 Proposal.


1.2
*****

1.3
*****



1.4
*****



2.    Spare Engine Credits
2.1
In consideration of Spirit agreeing to purchase the Spare Engines in accordance
with the Contract, and to assist Spirit with such purchase, IAE shall credit
Spirit‘s account in accordance with the following values for the corresponding
Spare Engines (each a “Spare Engine Credit”):

Engine Type
Credit
(Jan-06 US$)
Issued on Delivery & Acceptance of:
V2524-A5
*****
Each Firm Spare Engine
V2527-A5
*****
Each Firm Spare Engine
V2533-A5
*****
Each Firm Spare Engine
V2524-A5
*****
Each Option Spare Engine



2.2
*****

2.3
Each Spare Engine Credit ***** shall be issued upon delivery to Spirit of the
corresponding Firm or Option Spare Engine. Spirit agrees to provide IAE with
written notice confirming acceptance of the corresponding Firm or Option Spare
Engine promptly after acceptance.

  
2.4
Each Spare Engine Credit ***** shall be used by Spirit for payment against the
corresponding spare Engine invoice.

3.    Credit and Engine Pricing Escalation
3.1
The FIA Credits and Spare Engine Credits, referenced in Sections 1and 2above,
are subject to escalation in accordance with the IAE Escalation Formula set
forth in Exhibit B-3 to the Contract, and shall be escalated from a base month
of January 2006 (the “Base Month”) to the earlier of the scheduled delivery date
as set forth in Exhibit B-1 (and B-2 if applicable) of the Contract or the
actual delivery date of the applicable Aircraft or Spare Engine (the “Base
Escalated Credit”).

3.2
*****

3.3
*****

3.4
*****

3.5
Upon delivery of each Aircraft, IAE will, as of the respective dates of delivery
of each of the Aircraft delivered to Spirit, calculate the difference (if any)
between:


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

(a)
The Deemed Shipset Price (as defined below) escalated in accordance with Section
3.1 above; minus

(b)
The Deemed Shipset Price escalated in accordance with Section 3.1 above and
capped in accordance with Section 3.2 above.

IAE will adjust the amount of the FIA Credits due and payable to Spirit for each
such Aircraft by such difference. For the purposes of administering this
provision, the “Deemed Shipset Price” is as follows:
Aircraft Type
Deemed Shipset Price (Jan-06 US$)
A319 (V2524-A5)
*****
A320 (V2527-A5)
*****
A321 (V2533-A5)
*****

•

4.    *****
5.    *****
5.1
Clause 6.3 of the Contract, *****, is deleted in its entirety and replaced with
the following:



“6.3    *****


6.3.1.
*****



6.3.2
*****

6.3.3
IAE shall have the right to set off credits from time to time made available by
IAE under the Contract either directly to Spirit or via Airbus or its
subsidiaries and affiliates, in respect of the failure by Spirit, after any
applicable grace period, to cure any payment default under (i) the Contract or
(ii) *****, or (iii) the Fleet Hour Agreement.”

6.    *****
7.
Customer Support

7.1
Customer Support Manager

IAE will assign a V2500-A5 customer support manager for Spirit who will
coordinate the business and technical support services needed to support the
Engines in Spirit’s fleet.
7.2
Customer Support Representative

A customer support representative will be assigned to Spirit to assist Spirit on
site in preparing for Engine operation. Such representation will be provided to
Spirit at no charge, for a period of three (3) years from entry-into-service of
the first Aircraft and thereafter for so long as Spirit operates a minimum of
ten (10) Aircraft. The customer support representative will provide the services
described and attributed to the representative in the Product Support Plan
attached a Exhibit C to the Contract.

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

The customer support representative will be supplied, subject to the condition
that Spirit provides the following free-of-charge to the representative in
connection with his or her duties:
(a)
Reasonable office accommodation including access to telephone, fax, and
internet; and



(b)
Access to such first-aid and emergency assistance as in customarily supplied to
Spirit’s own employees.



Spirit agrees and acknowledges that the representative shall at all times remain
an employee of IAE and shall, in such capacity, be entitled to holiday and
vacation period as are granted by IAE to its employees. However, such leaves
shall not interfere with IAE’s provision of the customer support services to
Spirit, and should any leave for a customer support representative extend beyond
forty-five (45) days, IAE agrees to provide a substitute representative to
ensure continuity of service. Notwithstanding the foregoing, at no time shall
any IAE customer support representative be considered an employee or independent
contractor of Spirit. The customer support representative will provide on-site
technical support for Engines at Spirit’s line stations, upon Spirit’s
reasonable request, on an as-required basis to be determined by IAE. Spirit
agrees to provide free of charge airfare from Spirit’s main base to any such
line station as well as a reasonable allowance for per diem and hotel expenses.
8.
Customer Training

8.1
IAE shall provide, subject to availability, Spirit ***** formal training
programs covering courses ***** for a maximum of ***** for qualified Spirit
personnel (of which ***** have been used as of the date of this Side Letter No.
1), for a period of ***** from entry-into-service of the first Aircraft, for so
long as Spirit operates one or more Aircraft in commercial service.



8.2
*****



9.
*****

10.
Assignment

10.1
Clause 6.7 of the Contract, Assignment, is deleted in its entirety and replaced
with the following:



“6.7.1
Except as otherwise agreed herein, Spirit may not assign in whole or part any of
its rights or obligations under the Contract without the written consent of IAE
(such consent not to be unreasonably withheld).

6.7.2
*****

6.7.3
*****

6.7.4
*****

6.7.5
*****

6.7.6
IAE may, without recourse, assign its rights and/or delegate its obligations
under this Agreement to any subsidiary or affiliate of IAE or United


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 


--------------------------------------------------------------------------------

Exhibit 10.1

Technologies Corporation, or in connection with a merger, consolidation,
reorganization, or voluntary sale or transfer of its assets; provided that such
assignee/delegate is: (i) solvent at the time of such transfer and (ii)
authorized by the applicable regulatory authorities, as necessary, to perform or
procure the performance of all obligations being delegated/assigned; and (iii)
able, in IAE’s sole, reasonable discretion, to make all payments required by IAE
to be made to Spirit under the Contract.”
11.
Miscellaneous

11.1
Entire Agreement; Conflicts

This Side Letter No. 1 and the Contract constitute the sole and entire agreement
between Spirit and IAE in relation to the matters set forth herein and shall
supersede all previous agreements between Spirit and IAE, both oral and in
writing, as of the date hereof. In the event of any conflict between the
Contract and this Side Letter No. 1, the terms of this Side Letter No. 1 shall
control and the Contract shall be deemed modified accordingly.
11.2
Amendment

This Side Letter No. 1 shall not be amended, changed or modified in any way
other than by agreement in writing, signed by Spirit and IAE, which is expressly
stated to amend this Side Letter No. 1.
11.3
Proprietary Information

This Side Letter No. 1 shall be subject to the confidentiality and
non-disclosure provisions of the Contract.
11.4
Governing Law

This Side Letter No. 1 shall be subject to the governing provisions of the
Contract.
11.5
Counterparts

This Side Letter No. 1 may be executed in one or more counterparts, each of
which shall be deemed a duplicate original and all of which, when taken
together, shall constitute one and the same document. Execution and delivery of
this Side Letter No. 1 by exchange of facsimile copies or electronic mail
bearing the signatures of the parties shall constitute a valid and binding
execution and delivery of this Side Letter No. 1 by the parties.


Except as expressly amended by this Side Letter No. 1, all provisions of the
Contract remain in full force and effect.
Agreed to and accepted on behalf of:
IAE International Aero Engines AG
 
Agreed to and accepted on behalf of:
Spirit Airlines, Inc.
By:
/s/ Rick Deurloo
 
By:
/s/ Charles A. Rue
Name:
Rick Deurloo
 
Name:
Charles A. Rue
Title:
SVP Sales
 
Title:
VP Supply Chain
Date:
10/2/13
 
Date:
10/1/13


*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.


 
